UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1749


JUAN SIMERI CRUZ, a/k/a Juan Simeri Pineda Cruz,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 16, 2017                                      Decided: January 2, 2018


Before WILKINSON, TRAXLER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Juan Simeri Cruz, Petitioner Pro Se. Madeline Henley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Simeri Cruz, a native and citizen of Mexico, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.         Cruz has waived review of his

applications for relief because he fails to challenge the Board’s decisions denying those

applications in his informal brief. See 4th Cir. R. 34(b); Suarez-Valenzuela v. Holder, 714

F.3d 241, 248-49 (4th Cir. 2013) (deeming issues not raised in opening brief waived). We

also conclude that the Board did not abuse its discretion by not remanding the proceedings

to consider Cruz’s application for cancellation of removal. See Hussain v. Gonzales, 477

F.3d 153, 155 (4th Cir. 2007) (stating standard of review). Finally, we conclude that Cruz

failed to establish a due process violation. See Anim v. Mukasey, 535 F.3d 243, 256 (4th

Cir. 2008) (noting that burden is on applicant to show that defect in proceedings prejudiced

outcome).

       Accordingly, while we grant Cruz leave to proceed in forma pauperis, we deny the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2